Citation Nr: 0501995	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  04-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a body rash, 
diagnosed as prickly heat.

2.  Entitlement to service connection for hypertension.

3.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for a lower back 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
hypertension, and a March 2003 rating decision of the VA RO 
in Newark, New Jersey, which denied service connection for a 
body rash and declined to reopen a claim for service 
connection for a lower back condition.

The RO initially denied the veteran's claim for a lower back 
condition in July 1948 when the veteran sought medical 
treatment.  That decision was not appealed and is now final.  
In a March 2003 rating decision denying the veteran's August 
2002 claim for service connection for a lower back condition, 
the RO declined to reopen the claim, advising the veteran 
that he needed to file new and material evidence to reopen 
the claim because it had been initially denied in July 1948.  
In January 2003, the RO issued a statement of the case, 
characterizing the issue as service connection for a lower 
back condition without advising the veteran that he had not 
provided new and material evidence to reopen a finally denied 
claim.

The issue has been recharacterized on the title page to 
reflect that the issue is, in fact, whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for a lower back condition.

The RO initially denied the veteran's claim for service 
connection for hypertension in September 1999 as not well 
grounded.  That decision was not appealed, but in May 2002 
the RO, reconsidered the claim in view of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), and issued a 
decision again denying it.  In May 2003, within one year of 
that decision, the veteran filed a notice of disagreement 
(NOD).  In January 2003, the RO issued a statement of the 
case, advising the veteran that he needed to file new and 
material evidence to reopen the claim because it had been 
initially denied in September 1999.  

The veteran's NOD for the May 2002 denial was timely filed 
and he did not need to submit new and material evidence.  
Accordingly, the issue has been recharacterized on the title 
page to reflect that the issue is, in fact, entitlement to 
service connection for hypertension.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at travel board hearing in Newark, 
New Jersey.
 

FINDINGS OF FACT

1.  There is no medical evidence of record, during service or 
at any time thereafter, reflecting a diagnosis of a body 
rash, diagnosed as prickly heat, or otherwise.

2.  Hypertension is not related by any competent medical 
evidence to any incident, injury, or disease of active 
service.

3.  Service connection for a lower back condition was denied 
in July 1948.  That decision was not appealed and is now 
final.

4.  The only evidence received since the July 1948 denial of 
service connection for a low back disorder consists of 
statements from the veteran which are cumulative and 
redundant of evidence already of record.






CONCLUSIONS OF LAW

1.  A body rash, diagnosed as prickly heat, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2004).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2004).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a lower back condition. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.159, 20.302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The veteran and his representative have been provided with 
copies of the July 1948 rating decision, the September 1999 
rating decision, the May 2002 rating decision, the March 2003 
rating decision, and the December 2003 statement of the case 
(SOC).  With the exception of the July 1948 rating decision, 
all of the aforementioned discussed the pertinent evidence 
and the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In a December 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for hypertension, of what part of that evidence he 
was to provide, and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The letter also advised the veteran to tell VA about any 
additional information or evidence he wanted VA to try to 
obtain for him, and to send VA any evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

In a February 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims for hypertension, a low back disorder and a body 
rash, of what part of that evidence he was to provide, and 
what part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
 
The letter also advised the veteran to tell VA about any 
additional information or evidence he wanted VA to try to 
obtain for him, and to send VA any evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

It is noted that the rating decisions on appeal were in May 
2002 and March 2003, and the veteran did receive a VCAA 
notice prior to the initial rating decisions denying his 
claims for all three issues on appeal.  The content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, the RO has obtained all available post-service VA and 
private medical records identified by the veteran, and the 
veteran was afforded a VA medical examination for 
hypertension in January 2002.  Throughout this appeal 
process, VA has made reasonable efforts to assist the veteran 
and, at his travel board hearing, he was specifically advised 
to provide any further information he might have in support 
of his claims.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, supra, 
at 495-97.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d) (2004).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post- 
service development of a presumptive disease, including 
hypertension, to a degree of 10 percent within one year from 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b) (2004).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 156 (2004).

Analysis

Entitlement to service connection for a body rash

The veteran contends that he acquired a body rash while 
performing active service in New Guinea and the Philippines.

Service medical records, however, do not reflect a diagnosis 
of, or treatment for, a body rash of any kind while the 
veteran was performing active service.  There is no post-
service medical evidence reflecting a diagnosis of, or 
treatment for, a body rash of any kind and, at his December 
2004 travel board hearing, the veteran testified that he has 
not had a body rash since his discharge from active service.  

The Board acknowledges the veteran's contentions regarding 
the effect of his in-service body rash on his present health.  
However, medical diagnoses and matters of medical etiology 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained medical professional.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence.  
Lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit, supra.

The threshold requirement for establishing service connection 
is a current disability.  Absent any competent medical 
evidence of such a disability, the preponderance of the 
evidence is against the veteran's claim of service connection 
for body rash, diagnosed as prickly heat, the benefit of the 
doubt rule is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Entitlement to service connection for hypertension

The veteran contends that he had high blood pressure when 
discharged from service in February 1946, but was not told of 
it.  He said he first learned of his high blood pressure when 
he attempted to reinstate his National Service Life Insurance 
in December 1949 and was informed by the VA that he did not 
meet the health requirements for insurability due to high 
blood pressure. 

Service medical records were reviewed.  A January 1944 
entrance examination physical notes a systolic pressure of 
150 and diastolic pressure of 80.  There are no service 
medical records reflecting treatment for high blood pressure 
or hypertension.  A February 1946 discharge examination notes 
a systolic pressure of 130 and a diastolic pressure of 80.

Medical records from the Eastern Heart Institute reflect 
that, in March 1991, the veteran underwent a left heart 
catheterization, selective coronary arteriography, and left 
ventricular angiography.  There is no mention of 
hypertension.

A March 1998 report from Saint Mary Hospital reflects that 
the veteran underwent stress myocardial perfusion imaging.  
The report noted that the veteran has had coronary artery 
disease and hypertension, and had been treated with 
diltiazem.  Resting blood pressure was 160/80 mm/Hg.  During 
an exercise test by Bruce protocol, blood pressure rose 
rapidly to 220/80 mm/Hg before gradually coming down.

In January 2002, the veteran received a VA medical 
examination for hypertension.
He reported that he might have had high blood pressure during 
service but was not diagnosed, and the first time he was 
diagnosed to have hypertension was in 1949.
The veteran reported he used Norvasc, 10 mg/day; atenolol, 
12.5 mg p.o. daily; terazosin, 4 mg/day; and irbesartan 150 
mg p.o. daily; and his blood pressure was reasonably under 
control.  

On physical examination the veteran's blood pressure was 
172/60.  The diagnoses were hypertension on multiple 
medications and coronary artery disease.

The evidence of record reflects that the veteran has a 
current disability, hypertension.  While the veteran said he 
had high blood pressure/hypertension in 1949, and has been 
treated for hypertension ever since, the first documented 
evidence of hypertension (by history) is contained in the 
March 1998 report from St. Mary Hospital.

The evidence of record reflects that the veteran's blood 
pressure was normal at all times during his active service 
and, at his discharge examination, his systolic pressure was 
20 points lower than at his entrance examination.

Nor is there any evidence that the veteran had high blood 
pressure or hypertension within one year of discharge.

Absent any evidence of high blood pressure or hypertension 
during service or within one year of discharge, the 
preponderance of the evidence is against the claim for 
service connection for hypertension, the benefit of the doubt 
rule is not for application, and the claim must be denied.
 
New and material evidence to reopen a claim for service 
connection for a lower back condition

The veteran contends that he injured his back during active 
service when he was required to unload some boxes from a 
truck and one of the boxes fell of the truck and hit his 
lower back.

The veteran's claim for service connection for his lower back 
was denied in July 1948, was not appealed, and is now final.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  

There are no service medical record entries showing any 
treatment for an injury to the veteran's back.  There are no 
private or VA medical records showing any treatment for the 
residuals of an injury to the veteran's back.  At his 
December 2004 travel board hearing, the veteran testified 
that he had back problems after service and sometimes "found 
[himself] on the floor" and could not get up.  The veteran 
further testified that he was not currently receiving any 
treatment for his back and his back was not bothering him at 
that time.

The only new evidence received subsequent to the July 1948 
final decision consists of statements by the veteran.  In his 
NOD he noted that his lower back problem was not documented 
in service as he was in transit, did not notify anyone and 
did not go to sickbay.  The information provided in his NOD 
is, in fact, duplicative of the information contained in his 
April 1948 letter to VA which provides much more detail 
regarding the incident.

At his December 2004 travel board hearing the veteran stated 
that he had problems with his back for a while after leaving 
service, but did not go to a doctor and did not take any 
medications for his back.  The information provided in his 
testimony is, again, duplicative of the information contained 
in his April 1948 letter to VA.

The evidence received is not new; it is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial in July 1948.  Nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the appeal to reopen the claim for service 
connection for a lower back condition must be denied.


ORDER

Entitlement to service connection for a body rash, diagnosed 
as prickly heat, is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence has not been received to reopen a 
claim for service connection for a lower back condition; the 
appeal is denied.




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


